                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF SOUTH CAROLINA
                                ROCK HILL DIVISION

JUDY NAVANDA DELOACH,                             §
         Plaintiff,                               §
vs.                                               §    CIVIL ACTION NO. 0:17-2965-MGL
                                                  §
NANCY A. BERRYHILL,                               §
Acting Commissioner of Social Security,           §
            Defendant.                            §

          ORDER ADOPTING THE REPORT AND RECOMMENDATION
      AND AFFIRMING DEFENDANT’S FINAL DECISION DENYING BENEFITS

       This is a Social Security appeal in which Plaintiff Judy Navanda Deloach,(Deloach) seeks

judicial review of the final decision of Defendant Nancy A. Berryhill (Berryhill) denying her claims

for Disability Insurance Benefits and Supplemental Security Income. The matter is before the Court

for review of the Report and Recommendation (Report) of the United States Magistrate Judge

suggesting Berryhill’s final decision denying Deloach’s claims be affirmed.

       The Magistrate Judge makes only a recommendation to this Court. The recommendation has

no presumptive weight. The responsibility to make a final determination remains with the Court.

Mathews v. Weber, 423 U.S. 261, 270 (1976). The Court is charged with making a de novo

determination of those portions of the Report to which specific objection is made, and the Court may

accept, reject, or modify, in whole or in part, the recommendation of the Magistrate Judge or

recommit the matter with instructions. 28 U.S.C. § 636(b)(1).
       The Magistrate Judge filed the Report on January 9, 2019, but Deloach failed to file any

objections. “[I]n the absence of a timely filed objection, a district court need not conduct a de novo

review, but instead must ‘only satisfy itself that there is no clear error on the face of the record in

order to accept the recommendation.’” Diamond v. Colonial Life & Acc. Ins. Co., 416 F.3d 310, 315

(4th Cir. 2005) (quoting Fed. R. Civ. P. 72 advisory committee’s note). Moreover, a failure to

object waives appellate review. Wright v. Collins, 766 F.2d 841, 845-46 (4th Cir. 1985).

       After a thorough review of the Report and the record in this case pursuant to the standard set

forth above, the Court adopts the Report and incorporates it herein. Therefore, it is the judgment of

the Court Berryhill’s final decision denying Deloach’s claims is AFFIRMED.

       IT IS SO ORDERED.

       Signed this 24th day of January, 2019, in Columbia, South Carolina.

                                                   s/ Mary Geiger Lewis
                                                   MARY GEIGER LEWIS
                                                   UNITED STATES DISTRICT JUDGE




                                                  2
